Case 2:19-cv-10242-SK Document 23 Filed 08/21/20 Page 1 of 2 Page ID #:2309



 1   NICOLA T. HANNA
 2   United States Attorney
     DAVID M. HARRIS
 3   Assistant United States Attorney
 4   Chief, Civil Division                                  JS-6
     CEDINA M. KIM
 5
     Assistant United States Attorney
 6   Senior Trial Attorney, Civil Division
 7
     AMANDA SCHAPEL, CSBN 271295
     Special Assistant United States Attorney
 8         Social Security Administration
 9         160 Spear St., Suite 800
           San Francisco, CA 94105
10         Telephone: (415) 977-8983
11         Facsimile: (415) 744-0134
           Email: Amanda.Schapel@ssa.gov
12
     Attorneys for Defendant
13
14
                         UNITED STATES DISTRICT COURT
15                      CENTRAL DISTRICT OF CALIFORNIA
16                            WESTERN DIVISION
17
18   MYESHA MARIE YOUNG,                    ) No. 2:19-cv-10242-SK
19                                          )
           Plaintiff,                       ) JUDGMENT OF REMAND
20                                          )
21                v.                        )
                                            )
22
     ANDREW SAUL,                           )
23   Commissioner of Social Security,       )
24
                                            )
           Defendant.                       )
25                                          )
26                                          )
                                            )
27
28
Case 2:19-cv-10242-SK Document 23 Filed 08/21/20 Page 2 of 2 Page ID #:2310



 1         The Court having approved the parties’ Stipulation to Voluntary Remand
 2   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
 3   (“Stipulation to Remand”) lodged concurrent with the lodging of the within
 4   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
 5   DECREED that the above-captioned action is remanded to the Commissioner of
 6   Social Security for further proceedings consistent with the Stipulation to Remand.
 7
     DATED:       8/21/2020
 8
                                           HON. STEVE KIM
 9                                         UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
